DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed on 12/30/2020.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 18-19, 21 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (“Kang”) (Pub. 2016/0363909 A1) in view of Yang (CN 107863374), cited by Applicant and further in view of Nagashima et al. (“Nagashima”) (Pub. No.: US 2010/0053058 A1).
Regarding claim 18, Yang discloses an electronic device comprising: a display panel (100, figs. 1 and 2) comprising:
a first panel region (DA) comprising: 

a second pixel (first right pixel PX opposite to first left pixel PX with respect to an opening TH) disposed in a same pixel row as the first pixel;
a third pixel (second left pixel PX opposite to second right pixel PX with respect to an opening TH) disposed in a pixel row different from the pixel row of the first pixel and the second pixel; and
a fourth pixel (second right pixel PX opposite to second left pixel PX with respect to an opening TH) disposed in a same pixel row as the third pixel; and
a second panel region (NDA2 and TH) having greater light transmittance than the first panel region, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are disposed outside the second panel region (the pixels PX in the DA, fig. 1), the first pixel opposite to the second pixel with respect to an opening, and the third pixel is opposite to the fourth pixel with respect to the opening (TH); and
an optical film (not shown) disposed on the display panel, wherein the display panel comprises:
a circuit element layer (fig. 3) comprising a signal line; and pixel driving circuits (PX) configured to respectively drive the first pixel, the second pixel, the third pixel, and the fourth pixel, wherein the circuit element layer comprises:
a first region (DA) in which the signal line and the pixel driving circuits are disposed;
a second region (TH) corresponding to the second panel region, the signal line and the pixel driving circuits being disposed outside the second region; and

wherein the signal line comprises:
a first scan line (Left Sn) connected to the first pixel; 
a second scan line (Right Sn) connected to the second pixel;
a first reset line (Left Sn-1) connected to the third pixel; 
a second reset line (Right Sn-1) connected to the fourth pixel; and 
a connection line disposed in the third region, the connection line being electrically connected to the first scan line, the second scan line (one or more first lines LI1 neighboring the through-hole TH is curve and extends along the edge of the through-hole TH); the first scan line, the second scan line, the first reset line, and the second reset line are disposed in a same layer (the plurality of first lines LI1 extend in a first direction X on the substrate SUB) (paras. 0061-0069 and 0092-0093).
Kang does not specifically the connection line being electrically connected the first reset line and the second reset line.
In a similar field of endeavor, Yang discloses a connection line (S3) connecting (page 2/5, lines 50-70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the row connection line as taught by Yang in the system of Kang in order to drive the display panel quickly and efficiently.
The combination of Kang and Yang does not specifically discloses the connection line and the first scan line are disposed in layers different from each other.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the arrangement as taught by Nagashima in the system of Kang and Yang in order to causing signal interference within the display region.
Regarding claim 19, Kang discloses the pixel driving circuits comprise transistors of a same configuration; the transistors comprise: first transistors (e.g., T2); and
second transistors (e.g., T4) different from the first transistors; and the connection line is configured to provide a signal to the first transistors of the first pixel and the second pixel, and to the second transistors of the third pixel and the fourth pixel (para. 0092).
Regarding claim 21, Kang discloses the optical film comprises an opening (TH) corresponding to the second panel region (para. 0063).
Regarding claim 30, Kang discloses the first and second scan lines and the first and second reset lines are disposed in a same layer as control electrodes of the first transistors (the plurality of first lines LI1 extend in a first direction X on the substrate SUB) (para. 0092).


Regarding claim 32, the combination of Kang and Yang discloses an electro-optical module configured to transmit or receive an optical signal, wherein the electro-optical module overlaps the second panel region (it is well known in the art of portable electronic device that many different elements such as camera, sensor, light source can be located at the notch of the device) (page 4/5, lines 65-70 of Yang).
Regarding claim 33, Kang discloses the second panel region (NDA2 and TH, fig. 2) comprises an opening (TH) penetrating from a bottom surface of the display panel to a top surface of the display panel (paras. 0092-0093).
Regarding claim 34, Kang discloses the pixel driving circuit is not disposed in the second panel region (the drivers DC1 are disposed in the NDA1, fig. 1).

6.	Claims 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Yang and Nagashima and further in view of Wang et al. (“Wang”) (Pub. No.: US 2014/0197428 A1).
Regarding claim 35, the combination of Kang, Yang and Nagashima does not specifically disclose “a plurality of second panel regions...at least two second panel regions”.
In a similar field of endeavor, Wang discloses the second panel region is one of a plurality of second panel regions (212, 222, fig. 5A), a number of the second panel regions being at least two;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the plurality of the second panel regions as taught by Wang in the system of Kang and Yang as a matter of design choices.
Regarding claim 36, the combination of Kang, Yang, Nagashima and Wang discloses the circuit element layer further comprises a dummy region disposed between the at least two third regions (fig. 5A of Wang).
Regarding claim 37, the combination of Kang, Yang, Nagashima and Wang discloses the circuit element layer further comprises a dummy pixel driving circuit (pixel 214, figs. 3-5) disposed in the dummy region; and
the pixel driving circuit and the dummy pixel driving circuit comprise a plurality of transistors having a same configuration (paras. 0042-0043 of Wang).
Regarding claim 38, the combination of Kang, Yang, Nagashima and Wang discloses the display element layer further comprises a dummy display element;
the dummy display element is disposed in the dummy region; and
laminated structures of the display element and the dummy display element are different from each other (paras. 0042-0043 of Wang).

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 18, 19 and 21have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693